STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 30, 2014
               Plaintiff-Appellee,

v                                                                  No. 317067
                                                                   Wayne Circuit Court
CALVIN LAMONT GLOSTER,                                             LC No. 12-011677-FC

               Defendant-Appellant.


Before: MURRAY, P.J., and SAAD and HOEKSTRA, JJ.

PER CURIAM.

       A jury convicted defendant of armed robbery under MCL 750.529, and possession of a
firearm during the commission of a felony (“felony-firearm”) under MCL 750.227b. On appeal,
he claims that the prosecution presented insufficient evidence to sustain his felony-firearm
conviction. For the reasons stated below, we affirm.

                                 I. STANDARD OF REVIEW

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Lockett,
295 Mich. App. 165, 180; 814 NW2d 295 (2012). The evidence must be viewed in the light most
favorable to the prosecution, to determine if any rational trier of fact could have found that the
essential elements of the crime were proven beyond a reasonable doubt. People v Reese, 491
Mich. 127, 139; 815 NW2d 85 (2012).

                                        II. ANALYSIS

        The elements of felony-firearm are: (1) the defendant possessed a firearm, (2) during the
commission of, or the attempt to commit, a felony. MCL 750.227b; and People v Avant, 235
Mich. App. 499, 505; 597 NW2d 864 (1999). MCL 750.222(d) defines a “firearm” as “a weapon
from which a dangerous projectile may be propelled by an explosive, or by gas or air.” A
firearm does not include “a smooth bore rifle or handgun designed and manufactured exclusively
for propelling by a spring, or by gas or air, BBs not exceeding .177 caliber.” MCL 750.222(d).
The crime of felony-firearm does “not require proof that the firearm was ‘operable’ or
‘reasonably or readily operable.’ Rather, the statute requires only that the weapon be of a type
that is designed or intended to propel a dangerous projectile.” People v Peals, 476 Mich. 636,
642; 720 NW2d 196 (2006).


                                               -1-
        Here, defendant says that the prosecution did not present sufficient evidence to sustain his
conviction of felony-firearm, because it did not establish the type of firearm he used in the
offense or whether the firearm was real. Actually, the prosecution presented substantial
evidence, in the form of the victim’s testimony and defendant’s own admission at a police
interrogation, that defendant possessed a firearm when he committed the robbery.

        Specifically, the victim testified at trial that she was robbed by three men, each of whom
pointed a gun at her. She further testified that she believed the gun being held by the man who
took her purse1 made a noise. When asked to describe that noise, the victim testified that she
“believed it to be that he cocked the gun.” There was no evidence to suggest that the gun was
not real. Further, in his interrogation statements, defendant admitted that he possessed a .38
caliber gun during another robbery that he committed approximately 12 hours later. The
prosecution accordingly presented more than sufficient evidence to allow a rational trier of fact
to find defendant guilty of felony-firearm beyond a reasonable doubt.

          Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Henry William Saad
                                                               /s/ Joel P. Hoekstra




1
    Defendant admitted in his interrogation that he took the victim’s purse.


                                                  -2-